Zohar v LaRock (2020 NY Slip Op 04201)





Zohar v LaRock


2020 NY Slip Op 04201


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2015-07849 
2016-00418
 (Index No. 14826/10)

[*1]Gil Zohar, respondent,
vAllen L. LaRock, et al., appellants.


Peter S. Thomas, P.C., Forest Hills, NY (Lawrence B. Goodman of counsel), for appellants.
Dollinger, Gonski & Grossman, Carle Place, NY (Floyd G. Grossman, Leslie A. Foodim, and Mischel & Horn, P.C. [Scott T. Horn], of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for breach of a partnership agreement and for an accounting, the defendants appeal from (1) an order of the Supreme Court, Nassau County (Stephen A. Bucaria, J.), entered May 8, 2015, and (2) an order of the same court entered November 18, 2015. The order entered May 8, 2015, insofar as appealed from, granted that branch of the plaintiff's cross motion which was for summary judgment dismissing the defendants' counterclaim to recover damages for breach of a partnership agreement. The order entered November 18, 2015, insofar as appealed from, (a) granted that branch of the plaintiff's motion which was for leave to reargue his opposition to that branch of the defendants' prior motion which was for summary judgment dismissing the cause of action for an accounting, which had been granted in the order entered May 8, 2015, and, upon reargument, in effect, vacated that portion of the order entered May 8, 2015, and thereupon denied that branch of the defendants' prior motion, (b) granted that branch of the plaintiff's motion which was, in effect, for summary judgment on the cause of action for an accounting and directed an accounting, and (c) upon reargument, adhered to the determination in the order entered May 8, 2015, granting that branch of the plaintiff's prior cross motion which was for summary judgment dismissing the defendants' counterclaim to recover damages for breach of a partnership agreement.
ORDERED that the appeal from the order entered May 8, 2015, is dismissed as academic, without costs and disbursements, as the portion of the order appealed from was, in effect, vacated by an order of the same court, entered June 20, 2016, and a corrected order of the same court entered July 27, 2016 (see Zohar v LaRock , ____ AD3d____ [Appellate Division Docket No. 2016-11211; decided herewith]); and it is further,
ORDERED that the appeal from the order entered November 18, 2015, is dismissed as academic, without costs and disbursements, as that order was vacated by the order entered June 20, 2016, and the corrected order entered July 27, 2016.
AUSTIN, J.P., MALTESE, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court